Citation Nr: 9922560	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-32 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
ankle injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant's representative


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1953 to May 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997  rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of left ankle injury and 
assigned a 10 percent disability evaluation.

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, the appellant requested a 
hearing before a Board Member sitting at the RO.  The 
appellant was scheduled to attend a hearing on June 11, 1999.  
The appellant did not attend, as he was having health 
problems, but had his representative go in his stead and 
provide a sworn personal statement on behalf of the 
appellant.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Residuals of left ankle injury are currently manifested by 
marked limitation of function.


CONCLUSION OF LAW

Residuals of left ankle injury are 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that a 20 percent disability evaluation 
is warranted for his service-connected residuals of left 
ankle injury.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for residuals of left ankle injury is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation since service connection has been granted.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disabilities are 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
in that decision, the Court did not provide a substitute name 
for the issue.  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that the disability has not 
significantly changed and a uniform evaluation is appropriate 
in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in January 1997.  
The appellant reported that his left ankle had been giving 
him worse pain in the past few years and that currently, it 
was bothering him on a daily basis.  He stated that he would 
have exacerbations about once a month, which would last one 
week.  The appellant stated that his left ankle would swell, 
resulting in pain, and would cause him to limp.  He stated 
that his symptoms would become better when he would rest the 
left ankle.

Upon physical examination, the VA examiner noted that the 
appellant's left ankle was tender laterally with mild 
effusion inferior to the lateral malleolus.  The ankle was 
noted not to be disfigured.  The appellant was able to 
dorsiflex 15 degrees, plantar flex 10 degrees, evert 
20 degrees, and invert 30 degrees.  There was no evidence of 
ligamentous laxity appreciated.  The diagnoses entered was 
degenerative joint disease of the left ankle.  X-rays taken 
at that time revealed tibiotalar osteoarthritis.  It was 
noted that the weightbearing surface of the talar dome 
appeared somewhat flattened and sclerotic with a discrete 
notch just below the central tibial plafond.

In the June 1999 hearing, the appellant's representative 
testified that the appellant had stated that his left ankle 
had caused him a great deal of problems as far as employment 
was concerned.  The appellant stated that he could walk about 
100 yards before his ankle would cause him a great deal of 
pain.  He rated his pain at 6 or 7 on a scale from one to 10, 
with 10 being the worst.  The appellant stated that his left 
ankle would swell when he walked distances farther than 100 
yards and he would be forced to elevate his ankle.  He stated 
that he took medication to help with the pain twice a day.  
The appellant stated that he avoided steps because his ankle 
would give out on him.  He suggested that there was weakening 
in the joint.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation, and marked limitation of motion warrants 
a 20 percent rating.  38 C.F.R. Part 4, Diagnostic Code 5271 
(1998).

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent disability evaluation 
for the appellant's residuals of left ankle injury.  It must 
be noted that there is no evidence that the ankle is 
ankylosed, and thus application of Diagnostic Code 5270 is 
not appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 5270 
(1998).  When the appellant underwent a VA examination in 
January 1997, the VA examiner noted that the appellant had 
tenderness with effusion to the lateral malleolus.  The 
appellant had limited motion in his left ankle, which was 
demonstrated in the VA examination report.  X-rays revealed 
tibiotalar osteoarthritis.  The appellant has stated that his 
ankle causes him a great deal of pain.  He states that he 
cannot walk more than 100 yards before his ankle starts 
causing pain and swelling.  He then has to elevate his ankle 
to reduce the swelling.  The appellant states that he has to 
take medication twice a day to assist with the pain in his 
ankle.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has described weakness, excess fatigability, 
incoordination, and pain on movement.  The VA examiner 
described pain and tenderness in the appellant's left ankle 
and limited motion.  Here, the Board finds that the medical 
evidence and the appellant's allegations as to his left ankle 
are indicative of marked functional impairment, which would 
warrant a 20 percent evaluation under Diagnostic Code 5271.  

An evaluation in excess of 20 percent is not available under 
Diagnostic Code 5271, as that is the maximum evaluation for 
limitation of motion of the ankle.  See 38 C.F.R. Part 4, 
Diagnostic Code 5271.  Additionally, an evaluation in excess 
of 20 percent is not appropriately assignable under any other 
applicable Diagnostic Codes.  See 38 C.F.R. Part 4.

The appellant is competent to report his symptoms.  To the 
extent that he has described pain and functional impairment, 
the Board agrees and has granted him a 20 percent disability 
evaluation for his residuals of left ankle injury.  To the 
extent that he has implied that an evaluation in excess of 
20 percent would be warranted, the medical findings do not 
support such contentions.  The Board attaches greater 
probative weight to the objective findings of a medical 
professional than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  An 
evaluation in excess of 20 percent for residuals of left 
ankle injury is not warranted, and there is no doubt to be 
resolved.


ORDER

A 20 percent evaluation for residuals of left ankle injury is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

